IN THE COURT OF APPEALS OF IOWA

                                      No. 17-1212
                               Filed September 27, 2017


IN THE INTEREST OF E.P., B.B., and D.B.,
Minor Children,

K.M., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Jasper County, Steven J.

Holwerda, District Associate Judge.



       A mother appeals the termination of her parental rights to her children.

AFFIRMED.



       Shane P. O’Toole of Law Office of Shane P. O’Toole, Des Moines, for

appellant mother.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Meegan M. Langmaid Keller of Keller Law Office, P.C., Altoona, guardian

ad litem for minor children.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                           2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her three

children. She argues there is insufficient proof of the grounds for termination and

requests additional time to have the children returned to her care. We review her

claims de novo. See In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

       The State filed a petition to adjudicate the children to be in need of

assistance (CINA) in May 2016 and removed the children from the mother’s care

in August 2016.1     The juvenile court adjudicated the children to be CINA in

September 2016. After the DHS offered the mother services to address her

substance-abuse and mental-health issues to no avail, the State filed a petition to

terminate the mother’s parental rights in March 2017. By June 2017, the mother

had   lost   her   housing,   was     without   transportation,   continued   to   use

methamphetamine, and had failed to complete the mental-health treatment

necessary to allow her to safely parent her children. As a result, the juvenile

court terminated the mother’s parental rights pursuant to Iowa Code section

232.116(1)(b), (e), and (l) (2017).

       The mother contends the State failed to prove by clear and convincing

evidence the grounds for terminating her parental rights under section

232.116(1)(b) and (e). The mother does not challenge the termination of her

parental rights under section 232.116(1)(l) and has therefore waived any

challenge to termination on that ground. See Iowa R. App. P. 6.903(2)(g)(3);

L.N.S. v. S.W.S., 854 N.W.2d 699, 702-03 (Iowa Ct. App. 2013). We need only

1
  Although the family first came to the attention of the Iowa Department of Human
Services (DHS) in April 2016, the record shows the family has had extensive
involvement with another state’s department of human services before moving to Iowa.
                                         3


find grounds to terminate parental rights under one of the sections cited by the

juvenile court to affirm. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999).

       The mother requests that we delay termination an additional six months.

We deny her request. Children need a permanent home. See In re J.E., 723
N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially) (noting the

“defining elements in a child’s best interest” are the child’s safety and “need for a

permanent home”).      “It is well-settled law that we cannot deprive a child of

permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to

provide a stable home for the child.” In re P.L., 778 N.W.2d 33, 41 (Iowa 2010).

       The mother squandered the opportunities afforded to her to preserve the

family, which led the court to waive the reasonable-efforts requirement of section

232.102. The mother’s claim at the termination hearing that she was ready to re-

engage in services is not credible. Moreover, a parent “cannot wait until the eve

of termination, after the statutory time periods for reunification have expired, to

begin to express an interest in parenting.” In re C.B., 611 N.W.2d 489, 495 (Iowa

2000). At some point, the rights and needs of the child must rise above the rights

and needs of the parent. See In re C.S., 776 N.W.2d 297, 300 (Iowa Ct. App.

2009). For these children, that time is now. Accordingly, we affirm the order

terminating the mother’s parental rights under Iowa Code section 232.116(1)(l).

       AFFIRMED.